DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 are pending. 

Quayle Action 

2.	This application is in condition for allowance except for the following formal matters: 
The claim objections outlined in the claim objection section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement

3.	The Information Disclosure Statement filed 07/08/2021 is acknowledged by the Examiner. 
Claim Objections

4.	Claims 1-18 are objected to because of the following informalities:  
Claim 1 line 14, lines 16-17 and line 21 recites “the nodes” which should “each node”.
Claim 2 line 5 recites “n addition bits” which should read “n additional bits”.
Claim 8 line 2 recites “n addition bits” which should read “n additional bits”.
Claim 10 line 12, line 14 and line 18 recites “the nodes” which should “each node”.
Claim 11 line 4 recites “n addition bits” which should read “n additional bits”.
Claim 17 line 2 recites “n addition bits” which should read “n additional bits”.
Dependent claims 3-7, 9, 12-16 and 18 include the objected limitations of the independent claims 1 and 10 and are therefore objected to for similar reasons. 
Appropriate correction is required.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… store a marker with an embedded prefix as one of the entries in the respective hash table of a first one of the nodes, corresponding to a prefix length k, the marker with the embedded prefix including: (a) k marker bits providing a marker for a first address prefix in the respective hash table of a second one of the nodes corresponding to a prefix length greater than k, (b) n additional bits, such that the k marker bits concatenated with the n additional bits provide a second one of the address prefixes in the respective hash table of the first node instead of in the respective hash table of a third one of the nodes corresponding to a prefix length k plus n; (c) a forwarding action; and 
packet processing circuitry configured, upon receiving through one of the interfaces a data packet having a destination address, to: 
traverse the binary search tree to find a longest prefix match between the destination address and the address prefixes, extract, at each node j that is traversed, a key of length L; from the destination address, and perform a hash lookup in the respective hash table with the key to find a matching entry; 
for the first node: compare the key with the k marker bits of the marker with the embedded prefix; upon a match of the key with the k marker bits, extract an additional n bits from the destination address; and compare the extracted ii bits of the destination address with the ni additional bits of the marker with the embedded prefix; and 
process the data packet in accordance with the forwarding action indicated by the matching entry that corresponds to the longest prefix match…in combination with other limitations recited as specified in claim 1.

In claim 10,… storing a marker with an embedded prefix as one of the entries in the respective hash table of a first one of the nodes, corresponding to a prefix length k, the marker with the embedded prefix including: (a) k marker bits providing a marker for a first address prefix in the respective hash table of a second one of the nodes corresponding to a prefix length greater than k; (b) n additional bits, such that the k marker bits concatenated with the n additional bits provide a second one of the address prefixes in the respective hash table of the first node instead of in the respective hash table of a third one of the nodes corresponding to a prefix length k plus n; (c) a forwarding action; and 
upon receiving a data packet having a destination address: 
traversing the binary search tree to find a longest prefix match between the destination address and the address prefixes; 
extracting, at each node j that is traversed, a key of length Lj from the destination address; performing a hash lookup in the respective hash table with the key to find a matching entry; 
for the first node: comparing the key with the k marker bits of the marker with the embedded prefix; upon a match of the key with the k marker bits, extracting an additional n bits from the destination address; and comparing the extracted n bits of the destination address with the n additional bits of the marker with the embedded prefix; and 
processing the data packet in accordance with the forwarding action indicated by the matching entry that corresponds to the longest prefix match…in combination with other limitations recited as specified in claim 10.

The first closest prior art of record is Holmberg, US 2018/009454 hereafter Holmberg. Holmberg discloses performing a hash on each name component; creating an entry in a component index table for each hashed name component, wherein a respective entry includes an index and a length of the index and mapping, in the forwarding information base, a key which is a concatenation of the indexes of the created entries. Holmberg does not explicitly disclose storing a marker with an embedded prefix as one of the entries in the respective hash table of a first one of the nodes, corresponding to a prefix length k, the marker with the embedded prefix including: (a) k marker bits providing a marker for a first address prefix in the respective hash table of a second one of the nodes corresponding to a prefix length greater than k; (b) n additional bits, such that the k marker bits concatenated with the n additional bits provide a second one of the address prefixes in the respective hash table of the first node instead of in the respective hash table of a third one of the nodes corresponding to a prefix length k plus n; (c) a forwarding action; and 
upon receiving a data packet having a destination address: 
traversing the binary search tree to find a longest prefix match between the destination address and the address prefixes; 
extracting, at each node j that is traversed, a key of length Lj from the destination address; performing a hash lookup in the respective hash table with the key to find a matching entry; 
for the first node: comparing the key with the k marker bits of the marker with the embedded prefix; upon a match of the key with the k marker bits, extracting an additional n bits from the destination address; and comparing the extracted n bits of the destination address with the n additional bits of the marker with the embedded prefix; and processing the data packet in accordance with the forwarding action indicated by the matching entry that corresponds to the longest prefix match (as disclosed in claims 1 and 10 above). 

The second closest prior art of record is Kravchik et al, US 2017/0366502 hereafter Kravchik. Kravchik [0015] discloses making a first determination that a number M of the most significant bits of one of the cache entries and the destination address are identical, and making a second determination that an additional number M+L of the most significant bits of one of the cache entries and the destination address are identical and [0042] discloses network element comprises a main database, IP routing table 18, which is used to obtain the route or prefix in order to forward the packet according to an IP routing protocol. Prefixes are also stored in a cache. Kravchik does not explicitly disclose storing a marker with an embedded prefix as one of the entries in the respective hash table of a first one of the nodes, corresponding to a prefix length k, the marker with the embedded prefix including: (a) k marker bits providing a marker for a first address prefix in the respective hash table of a second one of the nodes corresponding to a prefix length greater than k; (b) n additional bits, such that the k marker bits concatenated with the n additional bits provide a second one of the address prefixes in the respective hash table of the first node instead of in the respective hash table of a third one of the nodes corresponding to a prefix length k plus n; (c) a forwarding action; and 
upon receiving a data packet having a destination address: 
traversing the binary search tree to find a longest prefix match between the destination address and the address prefixes; 
extracting, at each node j that is traversed, a key of length Lj from the destination address; performing a hash lookup in the respective hash table with the key to find a matching entry; 
for the first node: comparing the key with the k marker bits of the marker with the embedded prefix; upon a match of the key with the k marker bits, extracting an additional n bits from the destination address; and comparing the extracted n bits of the destination address with the n additional bits of the marker with the embedded prefix; and processing the data packet in accordance with the forwarding action indicated by the matching entry that corresponds to the longest prefix match (as disclosed in claims 1 and 10 above). 

The third closest prior art of record is Wilson, US 2005/0114393 hereafter Wilson. Wilson discloses steps of: selecting a window size of n window bits and an offset of o offset bits, generating a grouping table with sets of prefix lengths based on the window size and offset, using the n window bits as a direct index into the grouping table to find an initial prefix length and provide an associated entry into the hash table and performing a lookup in the hash table based on the initial prefix length for matching the window bits with the bits of at the associated entry. Wilson does not explicitly disclose storing a marker with an embedded prefix as one of the entries in the respective hash table of a first one of the nodes, corresponding to a prefix length k, the marker with the embedded prefix including: (a) k marker bits providing a marker for a first address prefix in the respective hash table of a second one of the nodes corresponding to a prefix length greater than k; (b) n additional bits, such that the k marker bits concatenated with the n additional bits provide a second one of the address prefixes in the respective hash table of the first node instead of in the respective hash table of a third one of the nodes corresponding to a prefix length k plus n; (c) a forwarding action; and 
upon receiving a data packet having a destination address: 
traversing the binary search tree to find a longest prefix match between the destination address and the address prefixes; 
extracting, at each node j that is traversed, a key of length Lj from the destination address; performing a hash lookup in the respective hash table with the key to find a matching entry; 
for the first node: comparing the key with the k marker bits of the marker with the embedded prefix; upon a match of the key with the k marker bits, extracting an additional n bits from the destination address; and comparing the extracted n bits of the destination address with the n additional bits of the marker with the embedded prefix; and processing the data packet in accordance with the forwarding action indicated by the matching entry that corresponds to the longest prefix match (as disclosed in claims 1 and 10 above). 


For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SUN, US 2015/0098470 discloses storing hash tables that include prefixes and associated next hop information, where the hash tables are associated with lengths of the prefixes and at least one of the hash tables is associated with a range of lengths of the prefixes, determining a destination address associated with a packet received over a first port, determining next hop information associated with a longest prefix that matches the destination address by searching at least a first hash table of the hash tables that stores a largest number of the prefixes relative to the hash tables, and preparing the packet for transmission over a second port that is determined based at least on the next hop information. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469